Citation Nr: 1456738	
Decision Date: 12/29/14    Archive Date: 01/09/15

DOCKET NO.  08-27 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for left shoulder disorder, to include as secondary to a herniated disc disorder. 

2.  Entitlement to service connection for a headache disorder, to include as secondary to herniated disc disorder and/or a left shoulder disorder. 

3.  Entitlement to service connection for a neurological disorder, to include as secondary to a herniated disc disorder and/or a left shoulder disorder. 

4.  Entitlement to service connection for a sleep disorder, to include as secondary to a herniated disc disorder and/or a left shoulder disorder.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran served in the Navy Reserves from May 2003 to September 2006, to include a period of active duty for training (ACDUTRA) from June 19, 2005, to July 4, 2005. 

These matters are before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Des Moines, Iowa, Regional Office (RO) of the Department of Veterans Affairs (VA). 

In February 2010, a videoconference hearing was held before a Veterans Law Judge (VLJ), sitting in Washington, D.C. who is no longer with the Board.  

In October 2014, the appellant was notified that he was entitled to another hearing, but that if he did not respond within 30 days, it would be assumed he did not desire another hearing.  See 38 U.S.C.A. § 7107(c) (West 2014).  There is no record of a reply.  The undersigned has reviewed the transcript.

In May 2010, and April and November of 2013, the Board remanded the claims for additional development. 

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  

The Board apologizes for the delay in the full adjudication of this case. 




FINDINGS OF FACT

1.  Prior to active duty for training beginning in June 2005, the Veteran is shown to have had a left shoulder disability; the Veteran's preexisting left shoulder disability was not aggravated by his service.

2.  The Veteran does not have a headache disorder, a neurological disorder, or a sleep disorder, that was caused or aggravated by a service-connected disability.


CONCLUSIONS OF LAW

1.  The Veteran's preexisting left shoulder disability was not aggravated by active duty for training, nor was it aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 1111, 1153, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306, 3.310, 3.6 (2014); Allen v. Brown, 7 Vet. App. 439 (1995).

2.  A headache disorder, a neurological disorder, and a sleep disorder, were not caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310, 3.6 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

The Veteran asserts that he has a left shoulder disorder, a headache disorder, a neurological disorder, and a sleep disorder, which should be service-connected.  During his hearing, held in February 2010, the Veteran testified that he injured his left shoulder during ACDUTRA in June 2005, with subsequent left shoulder pain, a raising of his left shoulder, and a dropping of his head to the left.  It was indicated that he was unable to return to his job duties as a forklift operator due to his symptoms, that he was put on light duty, and that he was terminated from his job within a few months of his injury.  

The Veteran's representative conceded that the Veteran had fallen off of a truck in 1990, but essentially argued that his 2005 injury was the primary cause of all of his current disability.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted on the basis of a post-service initial diagnosis of a disease, when "all of the evidence, including that pertinent to service, establishes that the disease was incurred during service."  See 38 C.F.R. § 3.303(d). 

With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Id.  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Id.  If there is no showing of a resulting chronic condition during service, then a showing of continuity after service is required to support the claim.  For this purpose, a chronic disease is one listed at 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. Feb. 21, 2013) (holding that the term "chronic disease in 38 C.F.R. § 3.303(b) is limited to a chronic disease listed at 38 C.F.R. § 3.309(a)).

Service connection may be granted, on a secondary basis, for a disability, which is proximately due to, or the result of an established service-connected disorder.  38 C.F.R. § 3.310 (2014).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 C.F.R. part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  38 C.F.R. § 3.310(b).

With regard to the claim for a left shoulder disability, the Veteran filed this claim in May 2006.  VA amended its regulation pertaining to secondary service connection, effective from October 10, 2006.  See 71 Fed. Reg. 52,744 (2006) (codified at 38 C.F.R. § 3.310).  The new regulation appears to place additional evidentiary burdens on claimants seeking service connection based on aggravation; specifically, in terms of establishing a baseline level of disability for the non-service-connected condition prior to the aggravation.  Because the new law appears more restrictive than the old, and because the appellant's claim was pending when the new provisions were promulgated, the Board will consider this appeal under the law in effect prior to October 10, 2006.  See, e.g., Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (new regulations cannot be applied to pending claims if they have impermissibly retroactive effects).  

The term "veteran" is defined in 38 U.S.C.A. § 101(2) (West 2002) as "a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable."  The term "active military, naval, or air service" includes active duty, and "any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty."  38 U.S.C.A. § 101(24) (West 2014); 38 C.F.R. § 3.6(a) (2014); see Biggins v. Derwinski, 1 Vet. App. 474, 477-478 (1991). 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated while performing ACDUTRA or injury incurred or aggravated by inactive duty training (INACDUTRA). 38 U.S.C.A. §§ 101(24), 106, 1110 (West 2014).  Under 38 U.S.C.A. § 101(22)(a) and (c) ACDUTRA means, in pertinent part, full-time duty in the Armed Forces performed by Reserves for training and full-time duty as members of the Army National Guard or Air National Guard of any State. 

A service connection claim based on a period of ACDUTRA must be based on a showing that a disease or injury was incurred or aggravated in the line of duty.  38 U.S.C.A. § 101(24).  In the absence of such evidence, the period of ACDUTRA would not qualify as "active military, naval, or air service" and the claimant would not achieve veteran status for purposes of that claim.  See 38 U.S.C.A. § 101(2)-(24); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998).

For the period prior to the Veteran's ACDUTRA in June 2005, the medical evidence includes private treatment reports from the Central Community Hospital (CCH) which shows that between 1996 and 1997, he was treated for left shoulder and neck strain, sprain, and spasm, after falling off of a water truck in September 1996.  

In December 1996, there was also a notation of left rotator tendonitis and myofascial pain.  An X-ray of the left shoulder, performed in September 1996, was normal.  The distance of his fall was estimated at about eight feet.  He was noted to have pain, numbness and tingling in his left upper extremity.  An August 1997 "physical therapy treatment plan" notes cervical and left shoulder strain

Service connection is currently in effect for major depressive disorder, and a cervical spine disorder.  

A report from PCI, dated in 2004, shows that in January 2004, the Veteran sought treatment for a left shoulder injury after he was involved in a motor vehicle accident two months before, in which his left shoulder struck the door.  He complained of excruciating pain, with some occasional numbness and tingling radiating to his hand.  An MRI was noted to have been unremarkable.  It was noted that he did not report a previous history of a left shoulder injury.  The impression noted a probable significant soft tissue contusion primarily in the parascapular region.

Reports from St. Luke's Work Well Clinic, dated between December 2003 and January 2004, show that the Veteran was recommended for two to three episodes of physical therapy per week for left scapular pain.

A statement from a physician at the Guttenberg/Edgewood Chiropractic indicates that the Veteran was unable to work from November 18, 2003 to December 11, 2003.

The Veteran's service treatment reports are summarized as follows:  

A service examination report, dated in April 2003, does not note any symptoms or diagnoses for the left shoulder.  

In the associated "report of medical history" the Veteran indicated he did not have a history of a painful shoulder, providing factual evidence against his own claim.  

A "certificate of physical condition," dated in February 2004, shows that the Veteran reported a history of a rib fracture, neck, and shoulder injury due to a motor vehicle accident.  He indicated that the Workmen's Compensation system was involved, and that he was awaiting a prognosis from a doctor on his neck and shoulder.  

A service examination report, dated in August 2004, does not note any symptoms or diagnoses for the left shoulder.  The report notes a history of a motor vehicle accident in 2003 with injury to the neck and ribs, and current neck stiffness.  

In the associated "report of medical history" the Veteran indicated he did not have a history of a painful shoulder, provoding more evidence against his own claim.  

A report, dated June 28, 2005, notes complaints of left shoulder pain due to lifting during a bridge construction project.  The Veteran reported a history of a left shoulder injury "last year" without a definitive diagnosis.  The assessment was muscle strain.  He was given Motrin and instructed to apply cold packs to the area, and to avoid lifting for two days.  An associated report (DD Form 1289) indicates that he was put on limited duty, with no heavy lifting, for two days.  

A medical evaluation board (MEB) report notes that the Veteran had an onset of left periscapular pain while on active training, while lifting heavy objects pursuant to building a bridge.  He complained of pain, popping, tingling and weakness in his left upper extremity.  He reported having a similar injury 15 to 20 years before that has resolved prior to his 2005 injury.  The assessments were left shoulder periscapular pain, left-sided T4-5 herniated disc with mild indentation of the thecal sac by MRI (magnetic resonance imaging) report, and limited orthopedic evaluation of the left shoulder secondary to patient discomfort.

A "certificate of physical condition," dated in July 2005, shows that the Veteran reported a history of a shoulder injury, and that he had been absent from work for more than three days.  

A service memorandum, dated in August 2005, shows that the Veteran was afforded line of duty benefits, with a diagnosis of "left shoulder injury."  

A report, titled "Physician's Recommendations/Limitations for Civilian Employment and/or  Military Duty," by J.N., M.D., dated in September 2005, shows that the Veteran was noted to have symptoms that included left shoulder and scapular pain.  Findings upon examination showed a T4-5 disc bulge with possible left-sided scapular pain and symptoms consistent with possible cervical/thoracic spine arthrosis.  His symptoms were not consistent with either myelopathy or with any radicular pattern, and he was not recommended for further imaging.  He was not able to perform his military duty, or the duties of his civilian employment "until further notice."  It was unknown when he would be able to perform military duties in a light duty status, or to return to full duty.

An examination report, dated in March 2006, notes a weak and tender left shoulder, with a history of injury in July 2005.  In an associated "report of medical assessment," the Veteran indicated he had received numerous treatments for left shoulder symptoms.  

A physical evaluation board (PEB) report, dated in June 2006, notes an "unfitting condition" of left shoulder periscapular pain with decreased range of motion, and a limited orthopedic evaluation of the left shoulder, evaluated as 20 percent disabling.  The PEB determined that the disability was incurred while the Veteran was entitled to received his basic pay, was not incurred during a period of unauthorized absence, was not the result of intentional willful misconduct or willful neglect, and that it may be permanent.  

As for the post-ACDUTRA medical evidence, it consists of VA and non-VA reports, dated between 2005 and 2013.  

Reports from the Regional Medical Center (RMC), dated beginning in July 2005, show treatment for a 3 to 4-week history of left shoulder symptoms following an injury during service.  The Veteran reported a 12-year history of left shoulder symptoms that began following an injury while carrying a pipe, and that he had also been involved in a "water truck accident."  An X-ray was noted not to show any evidence of subluxation or dislocation of the shoulder.  See also July 2005 X-ray report (noting a "normal study").  The impression was "intractable left shoulder pain, questionable etiology."  

In December 2005, the Veteran was treated for pain in his back and left wrist following a motor vehicle accident.  He was noted to have hit a deer in his car, and to have a history of treatment for low back symptoms, and to not be taking any medications.  The report states, "In fact, other than that, he is perfectly healthy."  The diagnoses included myofascitis, scapular type.  A January 2006 report contains diagnoses that include myofascitis of the scapula on the left side, resolving.  

Reports from J.E.T., M.D., dated between July 2005 and 2006, show treatment for left shoulder pain.  The diagnoses were "severe injury (probable tear) left rhomboid into insertion into scapular" in July 2005, and "intractable left shoulder pain, questionable etiology" in August 2005.  

Reports from the University of Iowa Hospitals and Clinics (UIHC), show that in August 2005, the Veteran reported his left shoulder pain was "years long in nature," and had existed "for many years," with a subsequent left shoulder injury  7 to 8  years ago after falling off of a truck, but that his symptoms had been exacerbated by a recent injury.  There were several findings that he was neurologically intact.  There were impressions of "shoulder pain."  A February 2006 report notes that the Veteran had some generalized cervical spondylosis, but that "his symptomatology was not a radicular or myelopathy to warrant other intervention."  The impression states that his pain was "of unknown etiology."  In August 2006, an MRI was noted to show an unremarkable scapular area.  The diagnosis was shoulder pain.  The report notes that, "The origins of this pain remain unclear," and that an MRI revealed no intrinsic scapular or shoulder girdle muscular atrophy.  See also associated September 2005 MRI report. 

A reports from PCI, dated in February 2006, contains diagnoses that include history of myofascitis of the left shoulder, improved.

A statement from J.V.N., M.D., dated in August 2006, shows that he states that the Veteran sustained an injury while in the Naval Reserve, and that he had pain that precluded his use of his arm for lifting, but that he "cannot find a diagnosis which accurately explains his degree of disability and pain."

A decision of the Social Security Administration (SSA), dated in November 2008, shows that, following an initial denial of his claim for disability benefits, the SSA determined that the Veteran had been engaged in "substantial gainful activity on a continuing basis" prior to October 1, 2006, that he was disabled as of October 1, 2006, and not before, due to severe impairments of obesity, thoracic disc herniation, cervical spondylosis, loss of vision in right eye, a myofascial pain syndrome involving the lumbar spine and hip musculature, and depression.  

A VA neurological consultation report, dated in July 2010, notes a history of a left shoulder and neck injury in 2005, with a "confusing picture of persistent torticollis," a history of thoracic and cervical spine disc pathology, that a physician at UIHC had declined operative intervention due to non-neuroanatomic nature of the Veteran's complaints, and that multiple provider notes indicate concern for pain behaviors and concern regarding somatization.  The Veteran complained of sleep difficulties due to pain, and daily "more or less constant" headaches related to his neck symptoms.  He complained that his head tilted to the left since his 2005 accident.  

On examination, there was poor effort on toe, heel, and tandem walk.  Power was full throughout, with normal muscle tone and bulk, except for "break away" from poor effort in the left upper extremity.  The diagnoses portion of the report states that it was suspected that the Veteran suffered a myofascial injury from his 2005 injury, but the examiner was unable to find convincing evidence of a radiculopathy of myelopathy.  He could have cervical dystonia, although the appearance of this on current examination was "quite atypical."  

The examiner concluded, "Especially in light of his other exam findings, which appear to be non-physiological, I'm concerned that the dystonic-like posturing may be psychogenic."  

A VA electromyogram (EMG) report, dated in December 2010, contains an impression noting a normal study as to radiculopathy, although there was continuous motor unit activity in the cervical paraspinal muscles due to pain.  

A VA neurological consultation report, dated in April 2011, notes severe fixed dystonic posturing on the left cervical region and possible dystrophic changes in the left upper extremity.  

A VA X-ray report for the left shoulder, dated in June 2013, notes that no osseous or articular abnormality is identified, that joint spaces are preserved, and that no significant soft tissue abnormality is identified.  

A statement from A.P., officer-in-charge, dated in September 2008, shows that it was stated that the Veteran had been placed on light duty status as his paperwork was being processed.  

Lay statements from M.R.T., and K.G., dated in 2007, show that it was essentially asserted that the Veteran was in "good," or "normal" physical condition upon beginning ACDUTRA in 2005, but that he sustained a left shoulder injury.  M.R.T. states that he was thereafter unable to use his arm for any physical labor, and that he was in extreme pain and physical discomfort.  A statement from the Veteran's spouse, dated in February 2008, shows that she states that he had been very active prior to his 2005 injury while on ACDUTRA, but that thereafter, he severe pain.  

As an initial matter, the Board finds that the Veteran is not a credible historian.

Specifically, the Veteran is shown to have sustained two left shoulder injuries prior to his ACDUTRA in 2005.  These injuries appear to have been significant: treatment reports from the Central Community Hospital show that between 1996 and 1997, he was treated for left shoulder and neck strain, sprain, and spasm, after falling off of a water truck in September 1996.  There were notations of left rotator tendonitis and myofascial pain, and he is shown to have still required treatment no less than 11 months after the initial injury (i.e., in August 1997).  

In about November 2003, the Veteran sustained a left shoulder injury after he was involved in a motor vehicle accident.  As a result, a health care provider stated that the Veteran was unable to work for about three weeks (i.e., from November 18, 2003 to December 11, 2003).  

About two months later, in January 2004, he reported having "excruciating" left shoulder pain, as well as some occasional numbness and tingling radiating to his hand.  The impression noted a probable significant soft tissue contusion primarily in the parascapular region.  The Veteran was recommended for physical therapy for left scapular pain.

However, during his hearing, held in February 2010, the Veteran was specifically asked whether he had "any problem with your shoulder or back" prior to his injury on ACDUTRA."  

The Veteran, under oath, denied having any such history.  (Tr. at 20).  

The Veteran similarly denied any relevant history of a left shoulder disorder upon VA examination two years later.  See February 2012 VA examination report (noting, "Prior to training episode in 2006, he never had any problems with back, neck, shoulder").  

The February 2012 VA examination report shows that the examiner stated the following: the fact that the Veteran was seen for worsening of pain after a PT (physical therapy) treatment "should also raise a red flag about secondary gain issues, etc."  

The continued impression that "the etiology of his pain complaints are questionable, not known, etc." are a "RED FLAG!!" (emphasis in original).   

Nonphysiologic examination findings and major inconsistencies in the Veteran's reports "abound in the records review"; an opinion as to the effect of his symptoms on his job or activities of daily living could not be provided due to the multiple inconsistencies.  The Veteran is a "rather poor historian."  

Simply stated, the post-service medical records provide significant evidence in support of this finding, undermining his recollection of events, significantly.

Furthermore, the evidence indicates that the Veteran failed to report his 2003 left shoulder injury during his MEB, and during VA examinations, performed in April 2007 and June 2013.  

Although he testified in February 2010 that he had been terminated from his job within a few months of his June 2005 injury due to the severity of his symptoms, the SSA's decision shows that they determined that the Veteran had been engaged in "substantial gainful activity on a continuing basis" for well over a year after his June 2005 injury, i.e., until October 1, 2006.  

Although the Veteran testified that he was unable to return to his duties as a forklift operator after his 2005 period of ACDUTRA, he was specifically noted to be driving a forklift in December 2005, and in February and June of 2006.  See December 2005 report from Manchester Family Medical Associates; February 2006 report from PCI, June 2006 RMC report.  

The February 2006 PCI report notes that the Veteran "works loading trucks and utilizing the forklift," and shows that he stated that he was doing well until he was involved in an accident about eight weeks ago.  

A June 2010 VA examination report notes that the Veteran's medical history demonstrated "inconsistencies in the history," specifically, the Veteran's complaints that his current posture had been present since his injury in 2005 were inconsistent with UIHC records, which showed significant improvement over a period of time.  

Finally, a May 2006 psychological evaluation from B.C.B, Ph.D., contains Axis I diagnoses that include rule out malingering.  Several VA progress notes, dated in 2011, note that the etiology of the Veteran's symptoms is unclear, and that it may be due to causes that include malingering.  

Based on the foregoing, he is found not to be a credible historian.  Wilson v. Derwinski, 2 Vet. App. 16, 19-20 (1991); Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (in determining whether documents submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant).

A.  Left Shoulder

The presumptions of soundness and aggravation are inapplicable to periods of ACDUTRA. Smith v. Shinseki, 24 Vet. App. 40 (2010); Donnellan v. Shinseki, 24 Vet. App. 167 (2010).  Although the claimant does not need to show that his ACDUTRA training proximately caused the worsening of any preexisting disability, the definition of aggravation does require that an ACDUTRA claimant establish that there is a causal relationship between the worsening of the preexisting condition and the period of ACDUTRA. Donnellan, 24 Vet. App. at 173-174 (citing the definition of aggravation in 38 U.S.C.A. § 1153 and incorporated by 38 U.S.C.A. § 101(24)).  This causal relationship is shown when the claimant establishes that the preexisting condition worsened beyond the natural progress of that condition during service.  Id. 

The claimant has the burden to establish that the preexisting disability worsened in service and that such worsening was beyond the natural progression of the disease.  Donnellan, 24 Vet. App. at 175.  There is no shifting burden as there is when the presumptions of soundness and aggravation apply.  Id.  The standard of proof remains the "benefit of the doubt" standard under 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Id.  Thus, the claimant must only show that there is an approximate balance of positive and negative evidence to prevail as to this matter.  Paulson v. Brown, 7 Vet. App. 466, 470 (1995).

A VA examination report, dated in February 2012, shows that the examiner indicated that the Veteran's claims file had been reviewed.  The relevant aspect of the diagnosis was shoulder pain.  The examiner noted inter alia that the Veteran's 2003 injury was not reported in any of his evaluations or treatment records after the 2004-2005 time frame, and concluded that the Veteran's left shoulder condition was less likely as not (less than a 50 percent probability) incurred in or caused by his claimed inservice injury, or caused by or due to a service-connected disability.  The examiner explained that the Veteran had a neurological consultation in 2008 by Dr. J.T. (in fact, this is a reference to the July 2010 VA neurological consultation report) in which his condition was found to be non-physiologic, and Dr. J.T. stated that he was concerned that the Veteran's dystonic-like posturing may be psychogenic.  

The examiner stated that she had consulted with another physician, at the Iowa City VAMC (VA Medical Center), and that she found no basis for association of the Veteran's cervico-thoracic spine issues and his shoulder muscle injury in 2005.  She stated that behavior in multiple evaluations suggested psychogenic root of posture, and significant enabling by his spouse, who had been observed dressing the Veteran in a manner entirely unnecessary given his physical condition, noting that there was "no anatomic basis for the Veteran to be unable to button his own pants."  

A VA disability benefits questionnaire (DBQ), dated in December 2013, shows that the examiner indicated that the Veteran's claims file had been reviewed.  The report notes that an EMG for the left upper extremity performed that same month was normal.  The examiner concluded that it is less likely as not that the Veteran's left shoulder condition was secondary to his service-connected cervical spine condition.  The examiner stated the following: the June 2013 EMG was normal in the left upper extremity.  "Very very similar symptoms" of the left shoulder problems were reported back as far as 1996, when the Veteran sustained a left shoulder/neck strain injury after a fall.  The examination in April 2004 was nearly the same as it was on current examination.  

Although the Veteran had reported that his injuries from his 1996 injury had totally resolved (prior to his 2005 ACDUTRA injury, physical therapy records showed that he made little progress in therapy, and it seems unusual that his 2005 injury would cause nearly the same symptoms as a prior injury, if, in fact, the prior injury had completely healed.  His reported pain level in December 1996 was not much different from his current pain level (5/10 vs. 6/10) and therefore there is no significant difference in pain levels from the first reported injury to the present, and thus, it is less likely as not that the left shoulder condition was permanently aggravated by the cervical spine condition.  

Furthermore, a number of progress notes, many dated from 2011, do not even mention a severe left neck flexion, and show that the Veteran had nearly normal left upper extremity strength.  Many of his visits were in association with hospitalization for a possible acute stroke, and the providers suggested a psychogenic origin after his symptoms were resolving.  No medical basis was otherwise found for his symptoms.  It is as likely as not that the Veteran's left shoulder tendonitis and capsulitis are more likely related to disuse of his left upper extremity.  

The Board finds that the claim must be denied.  The medical evidence clearly indicates that the Veteran sustained two left shoulder injuries prior to his period of ACUDTRA in 2005, with multiple treatment reports noting symptoms that included left shoulder pain.  The Veteran's X-rays and MRIs, prior to, and following, his 2005 ACDUTRA injury have all been essentially normal.  The February 2012 and December 2013 VA opinions weigh against the claim, on both a direct (aggravation of a preexisting disability) and/or a secondary basis.  These opinions are considered to be highly probative evidence against the claim, as they are shown to have been based on a review of the Veteran's medical records, and they are accompanied by sufficient rationales.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion); Neives-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Veteran has the burden to establish that his preexisting left shoulder disability worsened in service and that such worsening was beyond the natural progression of the disease.  Donnellan.  This burden has not been met.  Accordingly, the claim must be denied.

The Veteran's statements, overall, do not support his claim with credible evidence.  Based on the findings above, they provide, overall, highly probative factual evidence against all his claims. 

In reaching this decision, the Board has considered a VA examination report, dated in August 2010, which contains diagnoses of psychogenic dystonic-like posturing, mechanical shoulder strain, and degenerative disc disease of the cervical and thoracic spine.  The examiner indicated that the Veteran's mechanical shoulder strain was at least as likely as not related to his ACDUTRA.  

However, this opinion does not discuss any evidence which shows aggravation of the Veteran's pre-existing left shoulder disability by his 2005 ACDUTRA injury, and it is completely unaccompanied by any sort of explanation or citation to clinical findings during or after service, therefore, its probative value is greatly diminished.  Neives-Rodriguez; Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007) (explaining that a medical opinion is adequate if it describes the disability in sufficient detail, takes into consideration the past medical history, and provides an analysis that the Board can weight against other evidence); Elkins v. Brown, 5 Vet. App. 474 (1993).

The Board has also considered that VA examiners in April 2007, and June 2013, stated that they were unable to provide an etiological opinion without resort to mere speculation.  They have been considered in their totality.  Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009); Hogan v. Peake, 544 F.3d 1295 (Fed. Cir. 2008).  These opinions provide neither positive nor negative support for service connection; therefore, they are not pertinent evidence regarding service connection.  Id.; see also Warren v. Brown, 6 Vet. App. 4, 6 (1993); Sklar v. Brown, 5 Vet. App. 104, 145-6 (1993).  When weighed together with the other evidence of record,  they simply do not provide a basis for a grant of the claim.  See 38 C.F.R. § 3.102 (2014) (when considering application of the benefit-of-the-doubt doctrine, reasonable doubt is one within the range of probability, as distinguished from pure speculation or remote possibility).  Accordingly, the claim must be denied.

B.  Headaches, Neurological Disorder, Sleep Disorder

As an initial matter, the Veteran has not argued that any of these disorders were caused or aggravated by any period of ACDUTA, nor is there any evidence to indicate that such an issue has been raised.  The Veteran asserts that these disorders were caused or aggravated by service-connected disability, to include a left shoulder disability that "should be" service-connected.  However, in Part I.A., the Board has determined that service connection is not warranted for a left shoulder disability.  

A VA headache DBQ, dated in December 2013, shows that the examiner indicated that the Veteran's claims file had been reviewed.  A May 2011 brain MRI was noted to have been normal.  The Veteran complained of headaches that had begun not long after his 2005 ACUDTRA injury.  He complained of daily headaches of varying severity.  He took Tylenol for his more severe headaches.  There was no history of head injury.  The examiner stated the following: it is less likely as not that the Veteran's headaches, both tension and migraine, are secondary to his service-connected cervical spine disorder.  The examiner explained that there are relatively few reports to substantiate a connection between the two, and that while the Veteran was seen by neurology for a few different things over the years, his headaches were not really discussed.  The Veteran's tension headaches are likely as not related to tight muscles in his upper back and neck that may be more voluntary than involuntary, and are not secondary to his cervical spine problem.  Migraine headaches are not caused by cervical spine DDD (degenerative disc disease).  In addition, it is less likely as not that his cervical spine condition permanently aggravated his headaches because there are no regular visits where the Veteran was reporting headaches at all, much less a worsening of his headaches.  Although there are muscle-relaxer prescriptions, it does not appear that the Veteran has been prescribed medication for headaches, with no evidence these medications were prescribed for headaches.  

A VA peripheral nerves DBQ, dated in December 2013, shows that the examiner indicated that the Veteran's claims file had been reviewed.  VA treatment for complaints of cervical dystonia in April 2011 was summarized.  A November 2011 report was noted to show that the Veteran reported that he works and manages his own janitorial business that he runs out of his home for the past four years.  On examination, left upper extremity strength was 3/5. There was slight muscle atrophy at the left hand and forearm.  A sensory examination was normal.  All nerves were normal.  A June 2013 VA EMG for the left upper extremity was normal.  The examiner stated the following: The atrophy of the left hand is from voluntary disuse, whether due to perceived pain or some other reason.  There is no cervical radiculopathy.  It is less likely as not that the Veteran's subjective symptoms of left upper extremity weakness and numbness are secondary to his service-connected cervical spine disorder.  The examiner explained that a recent EMG for the left upper extremity was normal.  

Furthermore, about five months after the Veteran's 2005 ACDUTRA injury, and right after his December 2005 MVA involving hitting a deer, he only complained of low back and wrist pain, and a ROS (review of symptoms) was otherwise negative.  A report from August 2005, and the recent EMG report, show that there is no evidence of cervical radiculopathy, therefore, the subjective left upper extremity symptoms were not permanently aggravated by the Veteran's cervical spine condition.  It is as likely as not that the Veteran's left shoulder tendonitis and capsulitis are more likely related to disuse of his left upper extremity.  

A VA sleep DBQ, dated in December 2013, shows that the examiner indicated that the Veteran's claims file had been reviewed.  The Veteran stated that he was not sure if he had sleep apnea or not.  He complained of snoring, and gasping for air at times.  He said he was tired during the day, and that he had never had a sleep study and never sought care for sleep symptoms, although he had discussed insomnia with his mental health care provider.  The examiner stated the following with regard to sleep symptoms: It is less likely as not that sleep apnea is due to, or aggravated by, the Veteran's service-connected cervical spine disorder.  The examiner explained that the Veteran has never had a sleep apnea study, and that he has a borderline score on the Epworth sleep apnea scale upon current examination.  

The Board finds that the claims must be denied.  There is no competent opinion of record in support of any of the claims.  The only competent opinions are found in the December 2013 VA DBQs, and the Board finds that these opinions are highly probative evidence against the claims, as they are shown to have been based on a review of the Veteran's medical records, and they are accompanied by sufficient rationales.  38 C.F.R. § 3.310; Neives- Rodriguez; Prejean.  Accordingly, the Board finds that the preponderance of the evidence shows that the Veteran's headaches, and any neurological disorder, or sleep disorder (if any), was not caused, or aggravated by, a service-connected disability, and that the claims must be denied.

C.  Conclusion

Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issues in this case, whether or not the Veteran has a left shoulder disorder, a headache disorder, a neurological disorder, and/or a sleep disorder, that have been caused (aggravated) by ACDUTRA (left shoulder), or caused or aggravated by a service-connected disability (all claims), this falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

In this case, the Veteran's service treatment reports and post-service medical records have been discussed.  The Board has determined that service connection for a left shoulder disorder, a headache disorder, a neurological disorder, and a sleep disorder, is not warranted.  Etiological opinions have been obtained which weigh against the claims.  Given the foregoing, the Board finds that the service treatment reports, and the post-service medical evidence, outweigh the Veteran's contentions.  Accordingly, the Board finds that the preponderance of the evidence is against the claims, and that the claims must be denied. 

The Board has considered the applicability of "benefit of the doubt" doctrine, however, the record does not demonstrate an approximate balance of positive and negative evidence as to warrant the resolution of these matters on that basis.  38 U.S.C.A. § 5107(b) . 

II.  Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via letters dated in January and March of 2007, and April 2013, of the criteria for establishing service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  These letters accordingly addressed all notice elements.  Nothing more was required.  These matters were then readjudicated as recently as August 2014.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  

The RO also provided assistance to the appellant as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  It appears that all known and available service treatment reports, and post-service records relevant to the issues on appeal have been obtained and are associated with the Veteran's claims files.  The RO has obtained the Veteran's VA and non-VA records.  The Veteran has been afforded examinations, and etiological opinions have been obtained.

In November 2013, the Board remanded the claims for additional development.  The Board directed that the Veteran be requested to identify all relevant treatment that was not currently associated with the claims file.  In October 2014, this was done.  There is no record of a reply.  The Board further directed that the Veteran be afforded examinations, and that etiological opinions be obtained.  In December 2013, this was done.  Under the circumstances, the Board finds that there has been substantial compliance with its remand.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).

In February 2010, the Veteran was provided an opportunity to set forth his contentions during a hearing.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims recently held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

Here, during the February 2010 hearing, the issues on appeal were identified.  Information was solicited regarding the claimed etiology of his disabilities.  The testimony did not reflect that there were any outstanding medical records available that would support his claims.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim" were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, the hearing discussion did not reveal any evidence that might be available that had not been submitted.  

As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claims based on the current record.  Although the VLJ who conducted the February 2010 hearing is no longer with the Board, in October 2014, the appellant was notified that he was entitled to another hearing, but that if he did not respond within 30 days, it would be assumed he did not desire another hearing.  See 38 U.S.C.A. § 7107(c) (West 2014).  There is no record of a reply.

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

ORDER

Service connection for a left shoulder disorder, a headache disorder, a neurological disorder, and a sleep disorder, is denied.


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


